 

 

Case 1:19-cr-00254-ALC Document 19-3 Filed 05/24/19 Page 1 of 1 I

The Supreme Court of Missouri

 

Certificate of Admission as an
Attorney at Law

I, Betsy AuBuchon, Clerk of the Supreme Court of Missouri, do hereby certify that the

records of this office show that on 9/17/1983,

N. Scott Rosenblum

was duly admitted and licensed to practice as an Attorney and Counselor at Law in the Supreme
Court of Missouri and all courts of record in this state, and is, on the date indicated below, a

member in good standing of this Bar.

IN TESTIMONY WHEREOE, I hereunto set
my hand and affix the seal of the Supreme Court of
Missouri at my office in Jefferson City, Missouri,

this 20" day of May, 2019.

Pgaletrdon

Clerk of the Supreme Court of Missouri
